Citation Nr: 1019179	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-40 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for acid reflux, 
alternatively diagnosed as dyspepsia.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2003 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The Veteran's current acid reflux, alternatively diagnosed as 
dyspepsia, is not shown by the competent evidence of record 
to be related to her active duty service or caused or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

Acid reflux, alternatively diagnosed as dyspepsia, was not 
incurred in or aggravated by active military service and is 
not proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
July 2005 and March 2009 letters advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim 
was readjudicated in the April 2010 Supplemental Statement of 
the Case.  The purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  The RO obtained the Veteran's 
available service treatment records and her identified VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran's claim was remanded in December 2008 in order to 
afford her a VA examination to determine the relationship, if 
any, between the inservice treatment for gastritis and her 
current diagnosis of acid reflux and/or dyspepsia.  The 
examiner was also to assess the relationship, if any, between 
her current acid reflux and/or dyspepsia and her service-
connected anxiety disorder.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  In February 2009, using the mailing 
address of record, the RO sent a letter to the Veteran 
requesting that she submit additional medical evidence 
demonstrating complaints of or treatment for acid reflux 
and/or dyspepsia since her active service discharge.  In 
March 2009, the RO sent the Veteran a duplicate letter to the 
same mailing address; the Veteran did not respond to either 
letter.  Further, the March 2009 letter was returned to the 
RO indicating that the Veteran no longer resided at the 
mailing address of record.  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) (holding that "there is no burden on the 
part of the VA to turn up heaven and earth to find" a 
veteran).  

The RO then contacted the bank that received the funds paid 
out by VA to the Veteran in order to obtain the Veteran's 
current mailing address.  The bank obliged by providing the 
RO with the mailing address it had on record.  In April 2009, 
the RO sent a letter to the Veteran, using the newly obtained 
mailing address, requesting that she submit additional 
medical evidence demonstrating complaints of or treatment for 
acid reflux and/or dyspepsia since her active service 
discharge.  In May 2009, the RO sent the Veteran a letter 
notifying her that a VA medical facility would schedule her 
for an examination and provide her notice of the date, time, 
and location of that examination.  Documents associated with 
claims file indicated that the Veteran was then scheduled for 
an examination on July 7, 2009.  

In June 2009, however, the Veteran contacted the RO to cancel 
the examination due to the fact that she was 7 months 
pregnant.  In July 2009, the RO sent the Veteran a letter 
requesting that she notify the RO as to when she would be 
available for a VA examination; the Veteran did not respond.  
In March 2010, the RO sent the Veteran a letter notifying her 
that she was to going to be scheduled for another examination 
to be conducted by a local VA medical facility.  The Veteran 
was subsequently scheduled for an examination on March 12, 
2010.  Documents associated with the Veteran's claims file 
demonstrated that the Veteran did not attend the scheduled 
examination.  

The RO readjudicated the Veteran's claim, confirming and 
continuing the denial in the April 2010 Supplemental 
Statement of the Case.  A copy of the April 2010 Supplemental 
Statement of the Case was sent to the Veteran, including a 
form requesting the Veteran to indicate whether she had 
additional evidence to submit in support of claim before it 
was remitted to the Board.  The Veteran did not respond.  See 
Ashley v. Derwinski, 2 Vet. App. 62 (1992) (holding that 
there is a presumption of regularity of government process 
that can only be rebutted by clear evidence to the contrary).  
The Veteran's claim was then remitted to the Board for 
further appellate review.  The duty to assist is not a one-
way street.  If the Veteran wishes help, she cannot passively 
wait for it in those circumstances where she may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As such, the Board finds that VA's duty to assist has been 
satisfied and no further actions are required.

As noted above, the Board remanded the Veteran's claim in 
December 2008 for further development, including obtaining 
more recent treatment reports and scheduling a VA 
examination.  Despite the RO's diligence, the Veteran has not 
responded to multiple requests for additional treatment 
reports demonstrating complaints of or treatment for acid 
reflux and/or dyspepsia since her active service discharge.  
Further, as discussed in greater detail above, the RO 
attempted to schedule the Veteran for a VA examination in 
order to obtain a competent nexus opinion.  As such, the 
Board finds that the RO substantially complied with the 
directives of the Board's December 2008 remand.  See Stegall 
v. West, 11 Vet. App. 269 (1998).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.;  Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Historically, the Veteran served on active duty from August 
2003 to April 2005.  In June 2005, she submitted a claim of 
entitlement to service connection for acid reflux, 
alternatively diagnosed as dyspepsia.  After this claim was 
denied in October 2005, the Veteran perfected an appeal.  In 
December 2008, the Board remanded this claim for further 
development.  The claim has been remitted to the Board for 
further appellate review.

In October 2004, the Veteran was treated at an emergency room 
for diarrhea and vomiting blood.  Over the course of 1 week, 
the Veteran was treated several times for abdominal/stomach 
pain; multiple episodes of vomiting and diarrhea; and feeling 
weak, among other symptoms.  Ultimately, the diagnosis was 
gastritis and she was prescribed Prevacid.  On October 27, 
2004, the diagnosis was again gastritis, which was 
characterized as "resolving slowly."

In August 2005, the Veteran underwent a VA general medical 
examination.  The Veteran reported that she was seeking 
service connection for acid reflux.  The Veteran also 
reported that she had a "sensitive" stomach that reacted 
negatively when she took certain medications or when she 
consumed certain food.  The Veteran further reported that she 
was able to eat greasy or fried foods without any difficulty, 
and denied hematemesis, nausea, vomiting, unexplained weight 
changes, and anemia.  The examiner noted that the Veteran 
experienced a "bout" of gastritis in October 2004.  After 
conducting a physical examination, the diagnosis was 
dyspepsia, "currently controlled on Prevacid without any 
evidence of gastric reflux disease."

The remainder of the post-service treatment reports of record 
documented multiple complaints of and treatment for abdominal 
pain, nausea, and anorexia.  These treatment records provide 
provisional diagnoses of possible gall bladder 
disease/dysfunction, possible endometreitis, possible ovarian 
disorder, and possible gastroesophageal reflux disease, among 
other disorders.  Further, in November 2006, the Veteran 
underwent a VA mental examination wherein the diagnoses were 
chronic posttraumatic stress disorder, obsessive-compulsive 
disorder, and major depressive disorder, in addition to the 
already service-connected anxiety disorder for which a 30 
percent disability rating was assigned in December 2006.  

The salient issues in this case are (1) whether the Veteran's 
currently diagnosed dyspepsia is etiologically related to her 
inservice treatment for and diagnosis of gastritis; and (2) 
whether her current dyspepsia is aggravated by her 
service-connected anxiety disorder.  The medical evidence of 
record, however, does not include a competent opinion 
addressing either issue.  The Board remanded the Veteran's 
claim in December 2008 in order to obtain competent medical 
opinions, but such evidence was not obtained because the 
Veteran did not respond to any of the RO's letters and 
because she did not report for the scheduled VA examination.  
Because the Veteran failed to report for the examination, VA 
may proceed with the adjudication of the claim based on the 
evidence of record.  38 C.F.R. § 3.655 (2009).  As such, the 
evidence of record does not include a competent opinion 
relating the Veteran's current dyspepsia to her inservice 
bout of gastritis or to her service-connected anxiety 
disorder.  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the 
claim must be denied.  See Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet App. at 346.

To the extent that the Veteran asserts that her acid reflux 
and/or dyspepsia is related to her active duty service or 
that it was aggravated by her service-connected anxiety 
disorder, the Board finds that as a layman her statements do 
not serve as competent medical evidence with respect to such 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide 
competent medical opinions.  Id.; Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay 
assertions of medical etiology or aggravation cannot 
constitute evidence upon which to grant the claims for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995). 

In the absence of medical evidence that the Veteran's current 
acid reflux and/or dyspepsia is related to her active duty 
service or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against her 
claim.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for acid reflux, alternatively diagnosed 
as dyspepsia, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


